 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAtlas Hospital Equipment Company, Inc. and/or Hos-pital Equipment Corporation and United Steelwork-ers of America, Local Union 7938, AFL-CIO-CLC.Case 6-CA- 11342March 27, 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOUpon a charge filed on June 15. 1978, by UnitedSteelworkers of America. Local Union 7938. AFL-CIO-CLC, herein called the Union, and duly servedon Atlas Hospital Equipment Company, Inc., hereincalled Atlas, the General Counsel of the National La-bor Relations Board, by the Regional Director forRegion 6, issued a complaint against Atlas allegingthat Atlas had engaged in and was engaging in unfairlabor practices affecting commerce within the mean-ing of Section 8(a)(5) and (1) and Section 2(6) and (7)of the National Labor Relations Act, as amended.Copies of the charge, complaint, and notice of hear-ing were served on the above-mentioned parties. OnAugust 18, 1978, Atlas filed an answer, denying itcommitted the unfair labor practices referred toabove. Thereafter, on November 20, 1978, the Unionfiled an amended charge and duly served it on Atlasand/or Hospital Equipment Corporation. On Decem-ber 8, 1978, the Regional Director for Region 6 issuedan amended complaint against Respondent, allegingthat Respondent had engaged in and was engaging inunfair labor practices within the meaning of Section8(a)(5) and (1) of the Act. Copies of the amendedcharge, amended complaint, and notice of hearing be-fore an Administrative Law Judge were served on theparties to this proceeding.With respect to the unfair labor practices, theamended complaint alleges in substance that Respon-dent! violated Section 8(a)(1) and (5) of the Act byrepudiating an existing collective-bargaining agree-ment, by unilaterally abrogating benefits arising un-der that agreement, and by refusing to execute a suc-cessor collective-bargaining agreement previouslyagreed to by the parties. Although duly served, Re-spondent has not filed an answer to the amendedcomplaint.On January 5, 1979, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment based upon Respondent's failure tofile an answer to the amended complaint.2Subse-The amended complaint alleges that Hospital Equipment Corporation"has been. and is now, an alter ego and/or a successor employer to Respon-dent Atlas."2 The Motion for Summary Judgment, together with a copy of the com-plaint and exhibits, was served via certified mail on (I) Atlas Hospital Equip-quently. on January 22, 1979, the Board issued anorder transferring the proceeding to the Board and aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. Respondent did not file a response to theNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentRule 102.20 of the Board's Rules and Regulations,Series 8, as amended, provides:The respondent shall, within 10 days from theservice of the complaint, file an answer thereto.The respondent shall specifically admit, deny, orexplain each of the facts alleged in the com-plaint, unless the respondent is without knowl-edge, in which case the respondent shall so state,such statement operating as a denial. All allega-tions in the complaint, if no answer is filed, orany allegation in the complaint not specificallydenied or explained in an answer filed, unless therespondent shall state in the answer that he iswithout knowledge, shall be deemed to be admit-ted to be true and shall be so found by theBoard, unless good cause to the contrary isshown.The complaint and notice of hearing served on Re-spondent herein specifically state that unless an an-swer is filed within 10 days of service thereof "all ofthe allegations in the complaint shall be deemed to beadmitted to be true and may be so found by theBoard." Further, according to the uncontroverted al-legations of the Motion for Summary Judgment,counsel for the General Counsel, pursuant to Section102.22 of the Board's Rules and Regulations, in-formed Respondent in a letter dated December 22,1978, that unless an answer was filed by December29, 1978, a Motion for Summary Judgment would befiled. Respondent Atlas Hospital Equipment Com-pany, Inc., and/or Hospital Equipment Corporationfailed to file an answer to the complaint or to respondto the Notice To Show Cause. Therefore, the allega-tions of the Motion for Summary Judgment stand un-controverted.ment Company. Inc.. and/or Hospital Equipment Corporation, at the Wind-ber, Pennsylvania. facility; (2) Albert Zuccolotto, alleged to be general man-ager, vice president, and an agent of Atlas and Hospital; (3) JulesShurkman; and (4) Morton Scherl alleged to be owner and an agent of Atlasand Hospital.241 NLRB No. 92496 ATLAS HOSPITAL EQUIPMENT COMPANY, INC.In view of the Respondent's failure to answer, andno other good cause having been shown therefor, theuncontroverted allegations of the complaint aredeemed admitted and are found to be true. Accord-ingly, we grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTAtlas, a corporation with its facility located atWindber, Pennsylvania, is engaged in the manufac-ture and nonretail sale of hospital equipment. Duringthe 12-month period immediately preceding the issu-ance of the original complaint and notice of hearing,Atlas received goods and materials valued in excessof $50,000 directly from points outside the Common-wealth of Pennsylvania for use at its Windber, Penn-sylvania, facility. During the same period, Atlasshipped products and goods valued in excess of$50,000 from its Windber, Pennsylvania, facility di-rectly to points outside the Commonwealth of Penn-sylvania. Since July 26, 1978, Hospital EquipmentCorporation, a Pennsylvania corporation, has been,and is now, the alter ego or successor employer ofAtlas.We find, on the basis of the foregoing, that Respon-dent Atlas Hospital Equipment Company, Inc. and/or Hospital Equipment Corporation has been at alltimes material herein an employer engaged in com-merce within the meaning of Section 2(6) and (7) ofthe Act, and that it will effectuate the policies of theAct to assert jurisdiction herein.1I. THE LABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, Local Union7938, AFL-CIO-CLC, is a labor organization withinthe meaning of Section 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESAt all times on or about December 16, 1971, andcontinuing to date, the Union has been the exclusiverepresentative of employees employed at Respon-dent's Windber, Pennsylvania, facility in the follow-ing appropriate unit:All production and maintenance employees at[Respondent's] Windber, Pennsylvania, plant;excluding office clerical employees and guards,professional employees and supervisors as de-fined in the Act.3Thereafter, Atlas has been party to successor collec-tive-bargaining agreements, one of which was enteredinto on March 20. 1978, and was to continue in effectfor a minimum of 103 calendar days or a maximumof 195 calendar days.Respondent has failed and refused and continues tofail and refuse to bargain in good faith with theUnion as the duly recognized exclusive bargainingrepresentative of the employees in the above-de-scribed unit by the following acts and conduct: (1) Onor about April 17, 1978, and at all times thereafter,Atlas unilaterally and without prior notice to, or con-sultation with, the Union canceled sick and accidentand life insurance benefits and ceased making pay-ments of premiums for Blue Cross and Blue Shield,all of which benefits it was required to pay by theterms of the March 20, 1978, collective-bargainingagreement. (2) On or about May 9, 1978, Atlas by-passed the Union and dealt directly with employeesby announcing to them its intention to repudiate theMarch 20, 1978, collective-bargaining agreement withrespect to the payment of fringe benefits. (3) On orabout May 17, 1978, and at all times thereafter, Atlasunilaterally and without prior notice to or consulta-tion with the Union repudiated the provisions of theMarch 28, 1978, collective-bargaining agreement re-garding the benefits described previously, the vaca-tion pay program, and the pension fund. (4) On June26, 1978, the Union was notified by Atlas that hence-forth it was doing business under the name HospitalEquipment Corporation; thereafter, on or about Au-gust 28, 1978. and continuing to date, Hospital failedand refused to execute a written collective-bargainingagreement embodying the terms and conditions ofemployment previously agreed upon by Hospital andthe Union on August 14, 1978.Accordingly, we find that, by engaging in the con-duct found above, Respondent did refuse to bargaincollectively with the Union as the exclusive represent-ative of the employees in the appropriate unit andthat, by such refusal, Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in sectionIll, above, occurring in connection with its operationstOn December 16, 1971. a majority of the employees in the unit desig-nated and selected the Union as their representative for purposes of collec-tive bargaining with Respondent Atlas in a Board conducted election. OnDecember 27, 1971, the Regional Director for Region 6 certified the Unionas the collective-bargaining representative of the employees in the said unit.497 I)E('ISIONS )F NATIONAL. LABOR RELATIONS BOARDdescribed in section 1, above, have a close, intimate,andi substantial relationship to trade, traffic, and com-merce amlong the several States and tend to lead tolabor diisputes burdening ad obstructing commerceand the free flow of commerce.v. 111. RIM IDYtlaving found that Respondent engaged in and isengaging in unfair labor practices within the meaningof Section 8(a)(5) and (1) of the Act, we shall orderthat it cease and desist therefrom and take certainaffirmative actions designed to effectuate the policiesof the Act.To remedy Respondent's violation of Section8(a)(5) and (1) of the Act, we shall order Respondentto make employees whole fr any losses they mayhave incurred as a result of Respondent's repudiationof' various provisions of the March 20, 1978, collec-tive-bargaining agreement, including payments em-ployees may have made to secure alternative insur-ance coverages, plus interest, or other losses they mayhave suffered as a result of Respondent's actions, plusinterest. Interest shall be computed in the mannerprescribed in lorida Seel Corporation. 231 NLRB651 (1977).4Additionally, we shall order Respondent to ex-ecute, sign. and give effect to all the terms and condi-tions of the contract agreed to by the parties on Au-gust 14. 1978. If' the Union does not request suchexecution, we shall order that Respondent be orderedto bargain collectively in good faith, upon request,with the Union, as the exclusive collective-bargainingrepresentative of' Respondent's employees in theabove-described appropriate unit, and, if' an under-standing is reached, embody such understanding in asigned agreement.We shall further order that Respondent makewhole the employees, in the unit found appropriateherein, for any loss of benefits they may have sufferedfrom August 28, 1978, to the date of' its compliancewith the Order herein, by reason of Respondent's fail-ure to give effect to the August 14, 1978, contract. Allsuch moneys to be paid to such employees shall becomnputed in the manner prescribed in F W. Wool-worth ()panl'. 90 N.RB 289 (1950), with interestthereon to be computed in the manner prescribed inf'lorida Stel (orporationl, supra.'Ihe Board, upon the basis of the foregoing factsand the entire record, makes the following:C()N(CI USIONS ()}' LAW1. Atlas tlospital tEquipment Company. Inc., and/or hospital Equipment Corporation constitute anI Sce generall , Is PIumh i, &R Ilerilg (. 138 NI RB 716 (1962).employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. United Steelworkers of America, Local Union7938, AFL-CIO-CLC, is a labor organization withinthe meaning of Section 2(5) of the Act.3. All production and maintenance employees em-ployed by Respondent at the Windber, Pennsylvania,facility; excluding office clerical employees andguards, professional employees and supervisors as de-fined in the Act, constitute a unit appropriate for thepurposes of collective bargaining within the meaningof Section 9(b) of the Act.4. Since December 16, 1971, the above-named la-bor organization has been and now is the exclusiverepresentative of all employees in the aforesaid ap-propriate unit for the purpose of collective bargainingwithin the meaning of Section 9(a) of the Act.5. By canceling on or about April 17, 1978, unilat-erally and without prior notice to or consultation withthe Union, sick and accident and life insurance bene-fits, and ceasing to make payments of premiums forBlue Cross and Blue Shield, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act, as amended.6. By announcing to employees on or about May9, 1978, its intention to repudiate the then existingcollective-bargaining agreement with respect to thepayment of' fringe benefits, Respondent has engagedin and is engaging in unfair labor practices within themeaning of Section 8(a)(5) of the Act, as amended.7. By repudiating on or about May 17, 1978, andat all times thereafter, unilaterally and without priornotice to or consultation with the Union, the provi-sions of the then existing collective-bargaining agree-ment, described previously, with respect to vacationpay, the pension fund, and the previously mentionedbenefits, Respondent has engaged in and is engagingin unfair labor practices within the meaning of Sec-tion 8(a)(5) of the Act, as amended.8. By refusing on or about August 28, 1978, and atall times thereafter, to execute and implement provi-sions of the agreed-upon written agreement with theUnion, Respondent has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)(5) of the Act, as amended.9. By the aforesaid actions, Respondent has inter-fered with, restrained, and coerced, and is interferingwith, restraining, and coercing employees in the exer-cise of the rights guaranteed them by Section 7 of theAct, and thereby has engaged in and is engaging inunfair labor practices within the meaning of Section8(a)( 1 ) of' the Act.10. The aforesaid are unfair labor practices affect-ing commerce within the meaning of Section 2(6) and(7) of the Act.49X A'TLAS iHOSPITAL EQUIlPMENT (OMPANY, INC'.ORDERPursuant to Section 10(c) of the National laborRelations Act, as amended, the National Labor Rela-tions Board hereby orders that the Respondent, AtlasHospital Equipment Company, Inc., and/or HospitalEquipment Corporation, Windber, Pennsylvania. itsofficers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with United Steelworkers ofAmerica, Local Union 7938. AFL-CIO-CLC, as theexclusive bargaining representative of all its employ-ees in the following appropriate unit:All production and maintenance employees em-ployed by Respondent at the Windber, Pennsyl-vania, facility; excluding office clerical employ-ees and guards, professional employees andsupervisors as defined in the Act.(b) Unilaterally instituting changes in wages. ratesof pay, hours, or other terms and conditions of em-ployment of its employees in the above-described ap-propriate unit, or announcing its intention to dosame, without first notifying and consulting with theUnion.(c) Refusing to sign or execute, in writing, the writ-ten agreement reached with the Union or with anyother collective-bargaining representative of its em-ployees.(d) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a) Upon request, bargain with the above-namedlabor organization as exclusive representative of allemployees in the aforesaid appropriate unit by ex-ecuting forthwith the agreed-upon contract and byhonoring and complying with the provisions thereofor, if the Union does not request such execution. bar-gain collectively in good faith, upon request, with theUnion as the exclusive representative of the employ-ees in the unit found appropriate, and, if an under-standing is reached, embody such an understandingin a signed contract.(b) Make whole the employees in the unit foundappropriate herein for any losses they may have sus-tained from April 17, 1978. to August 28, 1978, byreason of Respondent's cancellation of benefits aris-ing under the March 20, 1978, collective-bargainingagreement in the manner set forth in the section of'this Decision entitled "The Remedy."(c) Make whole the employees in the unit foundappropriate herein for any losses they may have suf-fered from August 28, 1978, by reason of Respon-dent's failure to execute and give effect to the previ-ously agreed-upon contract. in the manner set forth inthe section of' this Decision entitled "The Rermedax."(d) Preserve and. upon request, make availlable tothe Board or its agents. for examination and copying,all payroll records, social security payment records.timecards, personnel records and reports. and allother records necessary to analyze the amount ofhackpay due under the terms of this Order.(e) Post at its place of business at Windber Penn-sylvania, copies of the attached notice marked "Ap-pendix."' Copies of said notice, on forms provided hbthe Regional Director for Region 6 after being dulsigned by Respondent's representative. shall heposted by Respondent immediately upon receiptthereof, and be maintained b it for 60 consecutivedays thereafter, in colnspicuou s places. including allplaces where notices to employees are customaril\posted. Reasonable steps shall he taken b Respon-dent to insure that said notices are not altered. de-faced or covered bh any other materi:ll.(f) Notify the Regional irector tfor Region 6. inwriting. within 20 da s from the date of this Order.what steps have been taken to comply herev ith.' In the event that this Order is enforced h .jludrmn it .a I rited StalesCourt f Appeals. the %:, rd, in the notlce reading "'INtedl h ()Order 1 theNational I.abor Relations Boa.rd" shall read "Posted PItr.Licnt 1t .i ludreint,f' the United States ('iartl .Appe:als nlitr tirF. in O)rier the \.t onall.abor Relatllons Board.'APPEtI)IXNo nI(I To E '1 ()YtLiESPOSrI t) B ORDER ()I 1111NA IONAI. LAB()R RHi.AII()NS BOARI)An Agency of the United States GovernmentThe National Labor Relations Act gives all em-ployees the right:To engage in self-organizationTo form, join. or assist an\ unionTo bargain collectively through representa-tives of their own choiceTo engage in activities together tbr the pur-pose of collective bargaining or other mutualaid or protectionTo refrain from the exercise of an' or allsuch activities.WE WI.l. NOI refuse to bargain collectivelywith United Steelworkers of America. ocalUnion 7938, AFL-CIO ('LC. as the exclusivebargaining representative of all our employees inthe following bargaininlg unit:All production and maintenance employeesemployed b Respondent at the Windber.499 DECISIONS OF NATIONAL LABOR RELATIONS BOARDPennsylvania, facility: excluding office clericalemployees and guards, professional employeesand supervisors as defined in the Act.WE WILL NOTr unilaterally institute changes inwages, rates of pay, hours, fringe benefits, orother terms and conditions of employment, norwill we announce our intention to do so, withoutfirst notifying and bargaining with the Union.WE WILL, NOT refuse to sign or execute, in writ-ing, collective-bargaining agreements reachedwith the Union or with any other collective-bar-gaining representative.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL make whole our employees in theappropriate unit for any losses they may havesustained by reason of our unlawful cancellationof benefits arising under the collective-bargain-ing agreement which was executed on March 20,1978.WE WILL, upon request of the Union, executeand give retroactive effect to the collective-bar-gaining contract on which agreement wasreached August 14, 1978, or, if the Union doesnot request such execution, WE WILL bargain col-lectively in good faith, upon request, with theUnion with respect to rates of pay, wages, hours,and other terms and conditions of employment,and embody in an agreement any understandingreached.WE WILL reimburse our employees for any lossof benefits they may have suffered because wefailed to sign, execute, and give effect to such acontract on August 28, 1978, with interest.ATLAS HOSPITAL EQUIPMENT COMPANY,INC. AND/OR HOSPITAL EQUIPMENT CORPO-RATION500